                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION


UNITED STATES OF AMERICA,                        )
                                                 )
               Plaintiff,                        )
                                                 )
v.                                               )    No. 1:13CR00110 SNLJ
                                                 )
DANIEL WARREN,                                   )
                                                 )
               Defendant.                        )



   MOTION TO WITHDRAW AND NOTICE OF INTENT NOT TO REPRESENT
 DEFENDANT ON A PETITION FOR COMPASSIONATE RELEASE IN RELATION
TO COVID-19 IN ACCORDANCE WITH SECTION 603(b) OF THE FIRST STEP ACT
                   OF 2018, 18 U.S.C. §3582(c) AND (d)

       COMES NOW, the undersigned attorney pursuant to the order of the Chief Judge of the

U.S. District Court of the Eastern District of Missouri of April 1, 2020, and hereby notifies the

Court that the Office of the Federal Defender for the Eastern District of Missouri has reviewed

pertinent documents relating to Mr. Warren’s motion for compassionate release in light of

COVID-19 per the First Step Act of 2018 and applicable statutes. As counsel understands, the

Bureau of Prisons will release Mr. Warren upon approval of his home plan by the U.S. Probation

Office. Therefore, no further filing will be made at this time.

       By way of a letter deposited in the U.S. Mail today, Mr. Warren has been notified the

Office of the Federal Defender will not be filing a motion on his behalf to supplement his pro-se

motion to the Court. An order permitting undersigned counsel to withdraw is also sought.


                                              Respectfully submitted,
                                             /s/Scott Tilsen
                                             Scott F. Tilsen
                                             Assistant Federal Public Defender
                                             325 Broadway, 2nd Floor
                                             Cape Girardeau, Missouri 63701
                                             Telephone: (573) 339-0242
                                             Fax: (573) 339-0305
                                             E-mail: scott_tilsen@fd.org

                                             ATTORNEY FOR DEFENDANT




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 26, 2020, the foregoing was filed electronically with the
Clerk of the Court to be served by operation of the Court's electronic filing system upon Tiffany
Becker, Assistant United States Attorney.

                                             /s/Scott F. Tilsen
                                             Scott F. Tilsen
